Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Restriction/Election
Applicant’s election of Group II and Species I (FIGS. 2-12), without traverse, in the response filed on 10/17/2022 is acknowledged. 

Specification Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the second material is in contact with an entirety of the sidewalls of the recess” in Claim 4 and “a third material on both sides of the recess, wherein the third material is between the second dielectric material and the recess, and wherein the third material defines the sidewalls of the recess” in Claim 6 (Claim 6 depends from Claim 1. which requires the second material is in contact with the sidewalls of the recess) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3 and 7-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (U.S. Patent No. 6,524,929).
	Regarding Claim 1
	Xiang discloses an integrated circuit (IC) structure, comprising: a first dielectric material (14); a second dielectric material (18) on the first dielectric material; a recess (26, FIG. 8) in the second dielectric material, wherein the recess includes a bottom, a top, and sidewalls; a first material (32, FIG. 9) within the recess and at a bottom of the recess, wherein the first material includes a metal and oxygen (Col. 10, Lines 4-21: silicon oxide, compared to [0047] of the application), a self-assembled monolayer (SAM) material, or an organic material; and a second material (42, FIG. 12) within the recess and between the first material and the top of the recess, wherein the second material is in contact with the sidewalls of the recess (FIG. 12). 

	Regarding Claim 3
	FIG. 12 of Xiang discloses the first material (32) is in contact with a first portion of the sidewalls of the recess, and wherein the second material (42) is in contact with a second portion of the sidewalls of the recess.

	Regarding Claim 7
	FIG. 12 of Xiang discloses the bottom of the recess abuts the first dielectric material (14), and wherein the first material (32) is on the first dielectric material.

	Regarding Claim 8
	Xiang discloses the first material comprises silicon and oxide (Col. 10, Lines 4-21).

	Regarding Claim 9
	FIG. 12 of Xiang discloses an integrated circuit (IC) package, comprising: an IC die, including: a first dielectric material (14); a second dielectric material (16) on the first dielectric material, wherein a recess is between a first portion of the second dielectric material and a second portion of the second dielectric material, and wherein a sidewall of the first portion of the second dielectric material abuts the recess and a sidewall of the second portion of the second dielectric material abuts the recess; and a material (32) on the first dielectric material and within the recess, the material comprising a metal and oxygen (Col. 10, Lines 4-21: silicon oxide, compared to [0047] of the application), a self-assembled monolayer (SAM) material, or an organic material, wherein less than an entirety of the sidewall of the first portion of the second dielectric material abuts the material and less than an entirety of the sidewall of the second portion of the second dielectric material abuts the material; and a further IC component (42) coupled to the IC die.

	Regarding Claim 10
	FIG. 12 of Xiang discloses a height of the material (32) is less than a height of the recess.

	Regarding Claim 11
	FIG. 12 of Xiang discloses the material (32) is a first material, wherein the IC die further includes a second material (42) on the first material and within the recess, and wherein the second material and the first material fill the recess.

	Regarding Claim 12
	FIG. 12 of Xiang discloses the second material abuts a portion of the sidewall of the first portion of the second dielectric material and a portion of the sidewall of the second portion of the second dielectric material.

	Regarding Claim 13
	FIG. 12 of Xiang discloses the portion of the sidewall of the first portion of the second dielectric material (16) is a first portion of the sidewall of the first portion of the second dielectric material, wherein the portion of the sidewall of the second portion of the second dielectric material is a first portion of the sidewall of the second portion of the second dielectric material, and wherein the first material abuts a second portion of the sidewall of the first portion of the second dielectric material and a second portion of the sidewall of the second portion of the second dielectric material.

Claims 1, 2, 4 and 5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. Patent Pub. No. 2015/0179517).
	Regarding Claim 1
	FIG. 3I of Chang discloses an integrated circuit (IC) structure, comprising: a first dielectric material (31); a second dielectric material (33) on the first dielectric material; a recess in the second dielectric material, wherein the recess includes a bottom, a top, and sidewalls; a first material (33 within 31) within the recess and at a bottom of the recess, wherein the first material includes a metal and oxygen (silicon oxide [0049], compared to [0047] of the application), a self-assembled monolayer (SAM) material, or an organic material; and a second material (362) within the recess and between the first material and the top of the recess, wherein the second material is in contact with the sidewalls of the recess.  

	Regarding Claim 2
	FIG. 3I of Chang discloses a top edge of the second material (362) is aligned with the top of the recess.

	Regarding Claim 4
	FIG. 3I of Chang discloses the second material (362) is in contact with an entirety of the sidewalls of the recess.

	Regarding Claim 5
	FIG. 3I of Chang discloses the second material comprises a dielectric material or a metal [0049].

Claims 1, 2, 6, 9, 14 and 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloster (U.S. Patent Pub. No. 2017/0330972).
	Regarding Claim 1
	FIG. 6 of Kloster discloses an integrated circuit (IC) structure, comprising: a first dielectric material (104); a second dielectric material (106+311) on the first dielectric material; a recess in the second dielectric material, wherein the recess includes a bottom, a top, and sidewalls; a first material (108) within the recess and at a bottom of the recess, wherein the first material includes a metal and oxygen, a self-assembled monolayer (SAM) material, or an organic material [0039]; and a second material (602+604) within the recess and between the first material and the top of the recess, wherein the second material is in contact with the sidewalls of the recess.  

	Regarding Claim 2
	FIG. 6 of Kloster discloses a top edge of the second material (602+604) is aligned with the top of the recess.

	Regarding Claim 6
	FIG. 6 of Kloster discloses a third material (311) on both sides of the recess, wherein the third material is between the second dielectric material and the recess, and wherein the third material defines the sidewalls of the recess.

	Regarding Claim 9
	FIG. 6 of Kloster discloses an integrated circuit (IC) package, comprising: an IC die, including: a first dielectric material (104); a second dielectric material (106) on the first dielectric material, wherein a recess (105) is between a first portion of the second dielectric material and a second portion of the second dielectric material, and wherein a sidewall of the first portion of the second dielectric material abuts the recess and a sidewall of the second portion of the second dielectric material abuts the recess; and a material (108) on the first dielectric material and within the recess, the material comprising a metal and oxygen, a self-assembled monolayer (SAM) material, or an organic material [0039], wherein less than an entirety of the sidewall of the first portion of the second dielectric material abuts the material and less than an entirety of the sidewall of the second portion of the second dielectric material abuts the material; and a further IC component (604) coupled to the IC die.

	Regarding Claim 14
	FIG. 6 of Kloster discloses the material is a first material, and wherein the IC die further includes: a second material (604) on the first material and within the recess; and a third material (311), a first portion of the third material between the second material and the first portion of the second dielectric material and a second portion of the third material between the second material and the second portion of the second dielectric material.

	Regarding Claim 16
	FIG. 6 of Kloster discloses the first material (108), the second material (602-604), and the third material (311) fill the recess.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Kloster, in view of Whelan (U.S. Patent Pub. No. 2006/0128142).
Regarding Claim 15
Kloster discloses Claim 14, wherein the third material (311) comprises a second SAM material [0053].
	Kloster is silent with respect to “the SAM material is a first SAM material, wherein the first material comprises the first SAM material or an organic material, and wherein the third material comprises a second SAM material, the second SAM material being different from the first SAM material”.
	FIG. 3 of Whelan discloses a similar IC package, wherein the SAM material (13) is a first SAM material, wherein the first material comprises the first SAM material or an organic material, and wherein the third material (8) comprises a second SAM material, the second SAM material being different from the first SAM material [0056]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kloster, as taught by Whelan. The ordinary artisan would have been motivated to modify Kloster in the above manner for purpose of forming diffusion barriers (Para. 6 of Whelan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892